Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between AECOM
Technology Corporation, a Delaware corporation (the “Company” or “AECOM”), and
George L. Nash, Jr. (“Executive”) as of January 1, 2015 (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, AECOM entered into an Agreement and Plan of Merger (the “Merger
Agreement”) with URS Corporation (“URS”) whereby, on October 17, 2014 (the
“Closing Date”),  the transactions contemplated by the Merger Agreement were
completed, and URS  merged with and became a direct wholly-owned subsidiary of
AECOM (the “Merger”);

 

WHEREAS, URS and Executive are parties to that certain Employment Agreement
dated as of March 27, 2014 (as amended, the “Prior Agreement”);

 

WHEREAS, AECOM desires to retain the services of the Executive following the
Closing Date  as its Group President, Energy, Infrastructure and Industrial
Construction, and Executive desires to serve in such capacity following the
Effective Date; and

 

WHEREAS, AECOM and the Executive desire to enter into this Agreement to replace
and supersede the Prior Agreement in its entirety.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

 

ARTICLE I

 

EMPLOYMENT AND DUTIES

 

Section 1.01                            Employment and Term.  The Executive
shall be employed by the Company for the period commencing on the Effective Date
and expiring on the third anniversary of the Effective Date, unless sooner
terminated as set forth in this Agreement (the “Term”).  Unless otherwise
mutually agreed-upon by the Executive and Company, following expiration of the
Term, Executive shall become an at-will employee of Company.

 

Section 1.02                            Position and Duties.  Executive shall
serve as Group President, Energy, Infrastructure and Industrial Construction of
the Company, or in such other positions as the parties may agree. Executive
shall have the duties and responsibilities customarily associated with his
position. Executive will perform such duties as reasonably directed by the Chief
Executive Officer of the Company consistent with such position(s).

 

Section 1.03                            Location. Executive’s principal office,
and principal place of employment, shall be at the Company’s offices in
Denver, CO.

 

Section 1.04                            Scope.  Executive will devote
substantially all of his business time, attention, skills and efforts to the
performance of his duties.  Executive acknowledges that his

 

1

--------------------------------------------------------------------------------


 

duties and responsibilities require Executive’s full-time business efforts and
agrees to not engage in any other business activity or interests which
materially interfere or conflict with the performance of Executive’s duties. 
Notwithstanding the foregoing, Executive may (a) serve on one corporate board
and civic or charitable boards or committees of entities that do not compete
with the Company, (b) deliver a reasonable number of lectures or fulfill
speaking engagements or (c) manage personal investments, so long as such
activities do not significantly interfere with the performance of Executive’s
duties.

 

ARTICLE II

 

COMPENSATION AND BENEFITS

 

Section 2.01                            Base Salary.  During the Term, the
Company will pay Executive a base salary (the “Base Salary”) at an initial rate
of $620,000 per year in accordance with the Company’s standard payroll
practices.  Base Salary will be reviewed at least annually by the Board of
Directors of the Company (the “Board”) or a committee thereof and may be
adjusted (in which case such adjusted amount shall be the “Base Salary”).

 

Section 2.02                            Annual Bonus.  Executive shall
participate in the annual incentive compensation bonus program maintained by the
Company for its similarly situated executives.  Executive’s initial target
percentage shall be 100% of Base Salary (such percentage, as may be adjusted
from year to year, the “Annual Target Bonus”).  The Annual Target Bonus shall be
reviewed and determined annually by the Board, in its sole discretion.
Executive’s actual annual incentive compensation bonus shall be based on the
achievement of predetermined performance goals as determined annually by the
Board, in its sole discretion.

 

Section 2.03                            Long-Term Incentive Plans.  Executive
shall be eligible to receive annual grants under the Company’s long-term
incentive plan (including stock option, restricted stock and other equity
compensation plans and any other long-term incentive plans) at the discretion of
the Company’s Board. Subject to approval by the Company’s Board, for 2015, the
Company shall grant to Executive an equity award having an aggregate grant date
fair market value of $1,300,000 (the “2015 LTIP Award”) under the Company’s long
term incentive plan. Subject to the terms of this Agreement, the AECOM
Technology Corporation Amended and Restated 2006 Stock Incentive Plan (the “2006
Plan”) and the award agreements into which Executive and the Company will enter
evidencing the grant of the 2015 LTIP Award, the 2015 LTIP Award shall 100% vest
on or about December 15, 2017.

 

Section 2.04                            Sign-On Award. Subject to approval by
the Company’s Board, the Company shall grant to Executive the following
Restricted Stock Units (RSU) and Performance Earnings Program (PEP) units:

 

(a)                                 PEP units having an aggregate grant date
fair market value of $500,000 for the performance period from January 3, 2015
through October 2, 2015 (the “2015 Special PEP Award”). The 2015 Special PEP
Award shall be subject to the terms of this Agreement, the 2006 Plan, the AECOM
Technology Corporation Standard Terms and Conditions For

 

2

--------------------------------------------------------------------------------


 

Performance Earnings Program (the “PEP Terms and Conditions”) and the award
agreement into which Executive and the Company will enter evidencing the grant
of the 2015 Special PEP Award.  In addition, subject to approval by the
Company’s Board and provided that Executive is actively employed in good
standing and not under notice of termination or resignation on the grant date,
the Company shall grant to Executive PEP units having an aggregate grant date
fair market value of $500,000 for the performance period from October 1, 2015
through September 30, 2016 (the “2016 Special PEP Award”), subject to the terms
of this Agreement, the 2006 Plan, the PEP Terms and Conditions and the
applicable award agreement. Each of the 2015 Special PEP Award and the 2016
Special PEP Award shall vest based on the achievement of certain performance
goals during the applicable performance period and will be paid as soon as
practicable, subject to the terms and conditions of the 2006 Plan, PEP Terms and
Conditions and the applicable award agreement, following the applicable vesting
date (on or about December 15, 2015 and December 15, 2016, respectively).

 

(b)                                 RSUs having an aggregate grant date fair
market value of $1,300,000 (the “Special RSU Award”).  Subject to the terms of
this Agreement, the 2006 Plan, the AECOM Technology Corporation Standard Terms
and Conditions For Restricted Stock Units (the “RSU Terms and Conditions”) and
the award agreement into which Executive and the Company will enter evidencing
the grant of the Special RSU Award, the Special RSU Award shall vest and become
exercisable pro rata on an annual basis over two (2) years (50% of the total
award to vest each year over the two-year graded vesting period on or about
December 15, 2015 and December 15, 2016, respectively).

 

Section 2.05                            Benefits.   Executive shall be eligible
for Company benefits afforded to employees in good standing including but not
limited to health, dental, vision, life and disability insurance and 401(k).

 

Section 2.06                            Business and Entertainment Expenses.
Subject to the Company’s standard policies and procedures for expense
reimbursement as applied to its executive employees generally, the Company shall
reimburse Executive for, or pay on behalf of Executive, reasonable out-of-pocket
business expenses incurred by Executive on behalf of the Company.

 

Section 2.07                            Paid Time Off (PTO).  Executive shall be
eligible to earn on a pro-rated basis 25 days paid time-off per calendar year.

 

ARTICLE III

 

TERMINATION

 

Section 3.01                            General.  The Company may terminate
Executive’s employment for any reason or no reason, and Executive may terminate
his employment for any reason or no reason, in either case subject only to the
terms of this Agreement.  For purposes of this Agreement, the following terms
have the following meanings:

 

(a)                                 “Accrued Obligations” means: (i) Executive’s
earned but unpaid Base Salary through the Termination Date; (ii) payment of any
annual, long-term, or other incentive award which relates to a completed fiscal
year or performance period, as applicable, and is

 

3

--------------------------------------------------------------------------------


 

payable (but not yet paid) on or before the Termination Date; (iii) a lump-sum
payment in respect of accrued but unused vacation days at Executive’s
per-business-day Base Salary rate in effect as of the Termination Date; and
(iv) any unpaid expense or other reimbursements due pursuant to Section 2.05
hereof.

 

(b)                                 “Administrator” means the Compensation and
Organization Committee of the Board.

 

(c)                                  “Affiliate(s)” shall mean, with respect to
any specified Person (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended), any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person.

 

(d)                                 “Cause” means (i) the commission of an act
of fraud or theft against the Company; (ii) conviction (including a guilty plea
or plea of nolo contendere) of any felony; (iii) conviction (including a guilty
plea or plea of nolo contendere) of any misdemeanor involving moral turpitude
which could, in the Administrator’s opinion, cause material injury to the
Company; (iv) a material violation of any material Company policy; (v) willful
or repeated non-performance or substandard performance of material duties to the
Company which is not cured within thirty (30) days after written notice thereof
to the Executive; or (vi) violation of any local, state or federal laws,
rules or regulations in connection with or during performance of the Executive’s
duties to the Company that could, in the Administrator’s opinion, cause material
injury to the Company, which violation, if curable, is not cured within thirty
(30) days after notice thereof to the Executive.

 

(e)                                  “Disability” means the Executive becomes
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.

 

(f)                                   “Enhanced Severance Payment” means an
amount equal to 2 times the Executive’s annual Base Salary as in effect
immediately prior to the Termination Date.

 

(g)                                  “Good Reason” shall mean, without
Executive’s express written consent, the occurrence of any one or more of the
following: (i) any material reduction in the Executive’s Base Salary; (ii) a
material reduction in the Executive’s authority, duties or responsibilities,
(iii) the material breach by the Company (or any subsidiary) of any written
employment agreement between the Executive and the Company (or any subsidiary)
or (iv) the transfer of the Executive’s primary workplace by more than fifty
(50) miles from the Executive’s then existing primary workplace, except for
travel reasonably required in the performance of Executive’s responsibilities
and not including any relocation required as a result of the Merger.

 

A termination of employment by Executive for Good Reason shall be effectuated by
giving the Company written notice (“Notice of Termination for Good Reason”), not
later than 30 days following the occurrence of the circumstance that constitutes
Good Reason, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provision(s) of this
Agreement on which Executive relied.  The Company shall be

 

4

--------------------------------------------------------------------------------


 

entitled, during the 45-day period following receipt of a Notice of Termination
for Good Reason, to cure the circumstances that gave rise to Good Reason,
provided that the Company shall be entitled to waive its right to cure or reduce
the cure period by delivery of written notice to that effect to Executive (such
45-day or shorter period, the “Cure Period”).  If, during the Cure Period, such
circumstance is remedied, Executive will not be permitted to terminate
employment for Good Reason as a result of such circumstance.  If, at the end of
the Cure Period, the circumstance that constitutes Good Reason has not been
remedied, Executive will be entitled to terminate employment for Good Reason
during the 30-day period that follows the end of the Cure Period.  If Executive
does not terminate employment during such 30-day period, Executive will not be
permitted to terminate employment for Good Reason as a result of such event.

 

(h)                                 “Severance Benefits” means, for the period
of one (1) year following such termination, the Company shall (i) reimburse the
Executive for dental and health insurance premiums required to be paid by the
Executive for such one (1) year period to obtain COBRA continuation coverage
within the meaning of Section 4980B(f)(2) of the Internal Revenue Code, provided
the Executive elects such continuation coverage, and (ii) cause group long-term
disability insurance coverage and basic term life insurance coverage then
provided to the Executive by the Company, if any, to be continued for such one
(1) year period (or, if such coverage cannot be continued or can only be
continued at a cost to the Company greater than the Company would have incurred
absent such termination, then, at the Company’s election, the Company may either
provide such long-term disability or term life insurance as may be available at
no greater cost than one hundred fifty percent (150%) of what the Company would
have incurred absent such termination or pay to the Executive one hundred fifty
percent (150%) of the amount of premiums the Company would have incurred to
continue such coverage absent such termination).

 

(i)                                     “Severance Payment” means an amount
equal to the Executive’s annual Base Salary as in effect immediately prior to
the Termination Date.

 

(j)                                    “Termination Date” shall mean the date on
which Executive’s employment hereunder terminates (which, in the case of a
notice of non-renewal of the Term in accordance with Article I hereof, shall
mean the date on which the Term expires).

 

Section 3.02                            Severance Payments and Benefits

 

(a)                                 Enhanced Severance.  If, during the Term and
(i) within 12 months after the Closing Date the Executive voluntarily resigns
his employment for Good Reason, or (ii) within 12 months after the Closing Date
the Company terminates Executive’s without Cause, then the Term shall expire on
the Termination Date and Executive shall be entitled to the Accrued Obligations,
the Enhanced Severance Payment and the Severance Benefits.

 

(b)                                 Standard Severance.  If, during the Term and
provided that Section 3.02(a) above does not apply (i) the Executive voluntarily
resigns his employment for Good Reason, or (ii) the Company terminates
Executive’s employment without Cause, then the Term shall expire on the
Termination Date and Executive shall be entitled to the Accrued Obligations, the
Severance Payment and the Severance Benefits.

 

5

--------------------------------------------------------------------------------


 

Any payments under this Section 3.02 shall be made in a lump sum within ninety
(90) days following the Executive’s Separation from Service as determined under
Section 409A of the Internal Revenue Code; provided, however, that (i) if such
ninety (90)-day period begins in one taxable year and ends in a second taxable
year, such payment shall be made in the second taxable year, (ii) if the
Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code at the time of such Separation from
Service, the Severance Payment shall be made in a lump sum on the date that is
six (6) months and one (1) day following the date of such Separation from
Service and (iii) in all cases, such payment shall be conditioned upon the
Executive’s release becoming effective in accordance with its terms as described
herein. For the avoidance of doubt, in the event of the Executive’s termination
by the Company without Cause or the Executive terminates for Good Reason, in
either case, following the expiration of the Term, Executive shall no longer be
eligible to receive the severance benefits described in this Section 3.02.

 

Section 3.03                            Change in Control.  During the Term, the
Executive shall be eligible to participate in the AECOM Technology Corporation
Change in Control Severance Policy for Key Executives, as amended from
time-to-time (the “CIC Severance Policy”).  For purposes of Executive’s
participation in the CIC Severance Policy, Executive shall have a severance
payment multiple of “1.5 times” which shall be used to calculate compensation or
benefits provided thereunder.  Compensation or benefits provided under the CIC
Severance Policy shall be in lieu of and not in addition to any severance
benefits provided under this Agreement, any policy of the Company or any
agreement between Executive and the Company. Executive expressly agrees to
forego any severance compensation or benefits provided under this Agreement in
exchange for the payment of compensation or benefits pursuant to the terms and
conditions of the CIC Severance Policy.

 

Section 3.04                            Other Terminations.  If Executive’s
employment hereunder is terminated (a) by Executive without Good Reason, (b) by
the Company for Cause; (c) upon the expiration of the Term; or (d) due to
Executive’s death or Executive’s Disability, the Term shall expire as of the
Termination Date and Executive and/or Executive’s estate or beneficiaries shall
be entitled to the Accrued Obligations.

 

Section 3.05                            Release.  Executive’s entitlement to the
payments (other than the Accrued Obligations) and benefits described in this
Article III is expressly contingent upon Executive providing the Company with a
signed release that is attached hereto as Attachment A (the “Release”).  To be
effective, such Release must be delivered by Executive to the Company no later
than 21 days following the Termination Date and must not be revoked during the
seven (7) days following such delivery.  If such Release is not executed in a
timely manner or is revoked, all such payments and benefits shall immediately
cease and the Executive shall be required to repay to the Company any such
payments that have already been paid to the Executive.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

 

RESTRICTIVE COVENANTS

 

Section 4.01                            Confidentiality.

 

(a)                                 Company Information.  Executive agrees at
all times during the Term of this Agreement and thereafter, to hold in strictest
confidence, and not to use, except in connection with the performance of
Executive’s duties, and not to disclose to any person or entity without written
authorization of the Company, any Confidential Information of the Company.  As
used herein, “Confidential Information” means any Company proprietary or
confidential information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customer lists
and customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, distribution and sales
methods and systems, sales and profit figures, finances and other business
information disclosed to Executive by the Company, either directly or indirectly
in writing, orally or by drawings or inspection of documents or other tangible
property.  However, Confidential Information does not include any of the
foregoing items which has become publicly known and made generally available
through no wrongful act of Executive.

 

(b)                                 Executive-Restricted Information.  Executive
agrees that during the Term of this Agreement Executive will not improperly use
or disclose any proprietary or confidential information or trade secrets of any
person or entity with whom Executive has an agreement or duty to keep such
information or secrets confidential.

 

(c)                                  Third Party Information.  Executive
recognizes that the Company has received and in the future will receive from
third parties their confidential or proprietary information subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  Executive agrees at all times during
the Term of this Agreement and thereafter, to hold in strictest confidence, and
not to use, except in connection with the performance of Executive’s duties, and
not to disclose to any person or entity, or to use it except as necessary in
performing the Executive’s duties, consistent with the Company’s agreement with
such third party.

 

Section 4.02                            Ownership of Information, Ideas,
Concepts, Improvements, Discoveries and Inventions, and all Original Works of
Authorship.

 

(a)                                 As between the Company and Executive, all
information, ideas, concepts, improvements, discoveries and inventions, whether
patentable or not, which are conceived, made, developed or acquired by Executive
or which are disclosed or made known to Executive, individually or in
conjunction with others, during the Term and which relate to the Company’s
business, products or services (including all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of clients or customers or their requirements, the identity of key
contacts within the client or customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) are and shall be the sole and exclusive
property of the Company.  Moreover,

 

7

--------------------------------------------------------------------------------


 

all drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Company.

 

(b)                                 In particular, Executive hereby specifically
assigns and transfers to the Company all of Executive’s worldwide right, title
and interest in and to all such information, ideas, concepts, improvements,
discoveries or inventions, and any United States or foreign applications for
patents, inventor’s certificates or other industrial rights that may be filed
thereon, and applications for registration of such names and marks.  During the
Term and thereafter, Executive shall assist the Company and its nominee at all
times in the protection of such information, ideas, concepts, improvements,
discoveries or inventions, both in the United States and all foreign countries,
including but not limited to, the execution of all lawful oaths and all
assignment documents requested by the Company or its nominee in connection with
the preparation, prosecution, issuance or enforcement of any applications for
United States or foreign letters patent, and any application for the
registration of such names and marks.

 

(c)                                  Moreover, if during the Term, Executive
creates any original work of authorship fixed in any tangible medium of
expression which is the subject matter of copyright (such as reports,
videotapes, written presentations, computer programs, drawings, maps,
architectural renditions, models, manuals, brochures or the like) relating to
the Company’s business, products, or services, whether such work is created
solely by Executive or jointly with others, the Company shall be deemed the
author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work is not prepared by Executive within the
scope of Executive’s employment but is specially ordered by the Company as a
contribution to a collective work, as a part of any written or audiovisual work,
as a translation, as a supplementary work, as a compilation or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work.  In the event such work is
neither prepared by the Executive within the scope of Executive’s employment or
is not a work specially ordered and deemed to be a work made for hire, then
Executive hereby agrees to assign, and by these presents, does assign, to the
Company all of Executive’s worldwide right, title and interest in and to such
work and all rights of copyright therein.  Both during the Term and thereafter,
Executive agrees to assist the Company and its nominee, at any time, in the
protection of the Company’s worldwide right, title and interest in and to the
work and all rights of copyright therein, including but not limited to, the
execution of all formal assignment documents requested by the Company or its
nominee and the execution of all lawful oaths and applications for registration
of copyright in the United States and foreign countries; provided, however, that
Executive shall be compensated by the Company at a reasonable hourly rate for
assistance given after the end of the Term.

 

Section 4.03                            Nonsolicitation of Employees.  During
the Term and for a period of one year thereafter, Executive agrees that he shall
not, acting alone or in conjunction with others, directly or indirectly, other
than on behalf of the Company and its Affiliates, solicit employment for or of
employees of the Company or its Affiliates or induce, solicit or entertain any
employee to leave the employ of the Company and/or its Affiliates.

 

8

--------------------------------------------------------------------------------


 

Section 4.04                            Injunctive Relief.  Executive agrees
that it is impossible to measure in money the damages which will accrue to the
Company by reason of a failure by Executive to perform any of Executive’s
obligations under this Article IV.  Accordingly, if Company or any of its
Affiliates institutes any action or proceeding to enforce its rights under this
Article IV, to the extent permitted by applicable law, Executive hereby waives
the claim or defense that the Company or its Affiliates has an adequate remedy
at law, and Executive shall not claim that any such remedy at law exists.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.01                            Withholding.  The Company shall withhold
all applicable federal, state and local taxes, social security and workers’
compensation contributions and other amounts as may be required by law with
respect to compensation payable to Executive.

 

Section 5.02                            Modification of Payments. In the event
it shall be determined that any payment, right or distribution by the Company or
any other person or entity to or for the benefit of Executive pursuant to the
terms of this Agreement or otherwise, in connection with, or arising out of, his
employment with the Company or a change in ownership or effective control of the
Company or a substantial portion of its assets (a “Payment”) is a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) on account of the aggregate value of the Payments
due to Executive being equal to or greater than three times the “base amount,”
as defined in Section 280G(b)(3) of the Code, (the “Parachute Threshold”) so
that Executive would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”) and the net after-tax benefit that Executive would
receive by reducing the Payments to the Parachute Threshold is greater than the
net after-tax benefit Executive would receive if the full amount of the Payments
were paid to Executive, then the Payments payable to Executive shall be reduced
(but not below zero) so that the Payments due to Executive do not exceed the
amount of the Parachute Threshold, reducing first any Payments under
Section 3.03(b) hereof.

 

Section 5.03                            Section 409A.

 

(a)                                 Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and applied so that the
payment of the benefits set forth herein either shall either be exempt from the
requirements of Section 409A of the Code (“Section 409A”) or shall comply with
the requirements of such provision.

 

(b)                                 Notwithstanding any provision of this
Agreement to the contrary, if Executive is a “specified employee” within the
meaning of Section 409A, any payments or arrangements due upon a termination of
Executive’s employment under any arrangement that constitutes a “nonqualified
deferral of compensation” within the meaning of Section 409A and which do not
otherwise qualify under the exemptions under Treas. Regs. Section 1.409A-1
(including without limitation, the short-term deferral exemption or the
permitted payments under Treas. Regs. Section 1.409A-1(b)(9)(iii)(A)), shall be
delayed and paid or provided, without interest, on the earlier of (i) the date
which is six months after Executive’s “separation from

 

9

--------------------------------------------------------------------------------


 

service” (as such term is defined in Section 409A and the regulations and other
published guidance thereunder) for any reason other than death, and (ii) the
date of Executive’s death.

 

(c)                                  After any Termination Date, Executive shall
have no duties or responsibilities that are inconsistent with having a
“separation from service” within the meaning of Section 409A and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” as determined under Section 409A and such date
shall be the Termination Date for purposes of this Agreement.  Each payment
under this Agreement or otherwise shall be treated as a separate payment for
purposes of Section 409A.  In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement which
constitutes a “nonqualified deferral of compensation” within the meaning of
Section 409A and to the extent an amount is payable within a time period, the
time during which such amount is paid shall be in the discretion of the Company.

 

Section 5.04                            Merger Clause.  As of the Effective
Date, this Agreement contains the complete, full, and exclusive understanding of
Executive and the Company as to its subject matter and shall, on such date,
replace and supersede any prior employment agreement between Executive and the
Company (and its Affiliates), including, without limitation, the Prior
Agreement, and all unrealized payments, rights, benefits, and entitlements set
forth therein shall be relinquished, released and replaced as set forth in this
Agreement. Any amendments to this Agreement shall be effective and binding on
Executive and the Company only if any such amendments are in writing and signed
by both Parties.

 

Section 5.05                            Assignment.

 

(a)                                 This Agreement is personal to Executive and,
without the prior written consent of the Company, shall not be assigned by
Executive otherwise than by will or the laws of descent and distribution, and
any assignment in violation of this Agreement shall be void.

 

(b)                                 Notwithstanding the foregoing
Section 5.05(a), this Agreement and all rights of Executive hereunder shall
inure to the benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If Executive should die while any amounts would still be
payable to him or her hereunder if he or she had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or,
should there be no such designee, to Executive’s estate.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company (a
“Successor”) to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would have been required to perform it
if no such succession had taken place.  As used in this Agreement, (i) the term
“Company” shall mean the Company as hereinbefore defined and any Successor and
any permitted assignee to which this Agreement is assigned and (ii) the term
“Board” shall mean the Board as hereinbefore defined and the board of directors
or equivalent governing body of any Successor and any permitted assignee to
which this Agreement is assigned.

 

10

--------------------------------------------------------------------------------


 

Section 5.06                            Dispute Resolution.  Except for any
proceeding brought pursuant to Section 5.05 above, the parties agree that any
dispute arising out of or relating to this Agreement or the formation, breach,
termination or validity thereof, will be settled by binding arbitration by a
panel of three arbitrators in accordance with the commercial arbitration
rules of the American Arbitration Association.  The arbitration proceedings will
be located in Los Angeles, California.  The arbitrators are not empowered to
award damages in excess of compensatory damages and each party irrevocably
waives any damages in excess of compensatory damages.  Judgment upon any
arbitration award may be entered into any court having jurisdiction thereof and
the parties consent to the jurisdiction of any court of competent jurisdiction
located in the Central District of California.

 

Section 5.07                            GOVERNING LAW.  THIS AGREEMENT SHALL BE
DEEMED TO BE MADE IN THE STATE OF CALIFORNIA, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF CALIFORNIA WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 

Section 5.08                            Amendment; No Waiver.  No provision of
this Agreement may be amended, modified, waived or discharged except by a
written document signed by Executive and duly authorized officer of the
Company.  The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered as a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  No failure
or delay by any party in exercising any right or power hereunder will operate as
a waiver thereof, nor will any single or partial exercise of any other right or
power.  No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by any party, which are
not set forth expressly in this Agreement.

 

Section 5.09                            Severability.  If any term or provision
of this Agreement is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other conditions and provisions of this
Agreement shall nonetheless remain in full force and effect so long as the
economic and legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any party.  Upon any such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

Section 5.10                            Survival.  The rights and obligations of
the parties under the provisions of this Agreement that relate to
post-termination obligations shall survive and remain binding and enforceable,
notwithstanding the expiration of the term of this Agreement, the termination of
Executive’s employment with the Company for any reason or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions.

 

Section 5.11                            Notices.  All notices and other
communications required or permitted by this Agreement will be made in writing
and all such notices and communications will be deemed

 

11

--------------------------------------------------------------------------------


 

to have been duly given when delivered or (unless otherwise specified) mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed, if to the Company, at its principal office, and if to
Executive, at Executive’s last address on file with the Company.  Either party
may change such address from time to time by notice to the other.

 

Section 5.12                            Headings and References.  The headings
of this Agreement are inserted for convenience only and neither constitute a
part of this Agreement nor affect in any way the meaning or interpretation of
this Agreement.  When a reference in this Agreement is made to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.

 

Section 5.13                            Counterparts.  This Agreement may be
executed in one or more counterparts (including via facsimile), each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

 

By:

 /s/ Michael S. Burke

 

Name: Michael S. Burke

 

Title: Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ George L. Nash, Jr.

 

Name: George L. Nash, Jr.

 

13

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

GENERAL RELEASE

 

1.                                      George L. Nash, Jr. (“Executive”), for
and in consideration of the commitments of AECOM Technology Corporation (the
“Company”) as set forth in Article III of the Employment Agreement dated
January 1, 2015 (the “Employment Agreement”), and intending to be legally bound,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company and its present
and former divisions, subsidiaries, parents, predecessor and successor
corporations, officers, directors, and their respective successors,
predecessors, assigns, heirs, executors, and administrators (collectively,
“Releasees”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which Executive ever had, now has, or hereafter
may have, whether known or unknown, or which Executive’s heirs, executors, or
administrators may have, by reason of any matter, cause or thing whatsoever, up
to the date of Executive’s execution of this General Release, particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to Executive’s employment relationship with the Company and
Releasees, the terms and conditions of that relationship, and the termination of
that relationship, including, but not limited to, any claims arising under any
applicable Company employee benefit plan(s), the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, Title VII of The
Civil Rights Act of 1964, the Civil Rights Act of 1991, Sections 1981 through
1988 of Title 42 of the United States Code, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act, California
employment laws, and any other federal, state and local employment laws, as
amended, and any other claims under any federal, state or local common law,
statutory, or regulatory provision, now or hereafter recognized, and any claims
for attorneys’ fees and costs.  This General Release is effective without regard
to the legal nature of the claims raised and without regard to whether any such
claims are based upon tort, equity, implied or express contract or
discrimination of any sort.

 

2.                                      Executive further agrees to waive all
rights under Section 1542 of the Civil Code of the State of California. 
Section 1542 provides as follows: “A general release does not extend to claims
which a creditor does not know of or suspect to exist in his or her  favor at
the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”  Executive further
agrees and represents that he has had an opportunity to consult with an attorney
over the meaning and significance of this Civil Code §1542 waiver and that
Executive knowingly and voluntarily waives his  rights under this statute

 

3.                                      To the fullest extent permitted by law,
and subject to the provisions of Paragraph 4 below, Executive represents and
affirms that (i) Executive has not filed or caused to be filed on Executive’s
behalf any claim for relief against the Company or any Releasee and, to the best
of Executive’s knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company or any Releasee on Executive’s behalf; and
(ii) Executive has no knowledge of any improper, unethical or illegal conduct or
activities that Executive has not already reported to any supervisor, manager,
department head, human resources representative, agent or other representative
of the Company, to any member of the Company’s legal or compliance departments,
or to the ethics hotline; and (iii) Executive will not file, commence, prosecute
or participate in any judicial or arbitral action or proceeding against the
Company or

 

14

--------------------------------------------------------------------------------


 

any Releasee based upon or arising out of any act, omission, transaction,
occurrence, contract, claim or event existing or occurring on or before the date
of execution of this General Release.

 

4.                                      The release of claims described in
Paragraph 1 of this General Release does not preclude Executive from filing a
charge with the U.S. Equal Employment Opportunity Commission.  However,
Executive agrees and hereby waives any and all rights to any monetary relief or
other personal recovery from any such charge, including costs and attorneys’
fees.

 

5.                                      Subject to the provisions of Paragraph 4
of this General Release, in further consideration of the commitments of the
Company as described in the Employment Agreement, Executive agrees that
Executive will not file, claim, sue or cause or permit to be filed, any civil
action, suit or legal proceeding seeking equitable or monetary relief (including
damages, injunctive, declaratory, monetary or other relief) for himself
involving any matter released in Paragraph 1.  In the event that suit is filed
in breach of this release of claims, it is expressly understood and agreed that
this release of claims shall constitute a complete defense to any such suit.  In
the event any Releasee is required to institute litigation to enforce the terms
of this paragraph, Releasees shall be entitled to recover reasonable costs and
attorneys’ fees incurred in such enforcement.  Executive further agrees and
covenants that should any person, organization, or other entity file, claim,
sue, or cause or permit to be filed any civil action, suit or legal proceeding
involving any matter occurring at any time in the past, Executive will not seek
or accept personal equitable or monetary relief in such civil action, suit or
legal proceeding. Nothing in this General Release shall prohibit or restrict
Executive from: (i) making any disclosure of information required by law;
(ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by any federal regulatory or law enforcement
agency or legislative body, any self-regulatory organization, or the Company’s
designated legal, compliance or human resources officers; or (iii) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

 

6.                                      Executive understands and agrees that
the payments, benefits and agreements provided in the Employment Agreement are
being provided to Executive in consideration for Executive’s acceptance and
execution of, and in reliance upon Executive’s representations in, the
Employment Agreement and this General Release, and that they are greater than
the payments, benefits and agreements, if any, to which Executive would have
received if Executive had not executed the Employment Agreement and this General
Release.  In addition, Executive acknowledges and agrees that Executive has been
paid all amounts owed to Executive as of the date of Executive’s signing of this
General Release.

 

7.                                      Executive and the Company agree and
acknowledge that the agreement by the Company described in the Employment
Agreement, and the settlement and termination of any asserted or unasserted
claims against the Releasees, are not and shall not be construed to be an
admission of any violation of any federal, state or local statute or regulation,
or of any duty owed by any of the Releasees to Executive.

 

15

--------------------------------------------------------------------------------


 

8.                                      This General Release and the obligations
of the parties hereunder shall be construed, interpreted and enforced in
accordance with and be governed by the laws of California without reference to
its conflicts of laws principles.

 

9.                                      Executive certifies and acknowledges as
follows:

 

a.              that Executive has read the terms of this General Release, and
that Executive understands its terms and effects, including the fact that
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Company and each and
every one of its affiliated entities from any legal action arising out of
Executive’s relationship with the Company and the termination of that
relationship;

 

b.              that Executive has signed this Release voluntarily and knowingly
in exchange for the consideration described herein and in the Employment
Agreement, which Executive acknowledges is adequate and satisfactory to
Executive and to which Executive acknowledges that Executive would not otherwise
be entitled;

 

c.               that Executive has been and is hereby advised in writing to
consult with an attorney prior to signing this General Release;

 

d.              that Executive does not waive rights or claims that may arise
after the date this General Release is executed;

 

e.               that the Company has provided Executive with at least 21
(twenty-one) days within which to consider this General Release, that any
modifications, material or otherwise, made to this General Release have not
restarted or affected in any manner the original 21 (twenty-one) day
consideration period, and that Executive has signed on the date indicated below
after concluding that this General Release is satisfactory to Executive;

 

f.                that Executive acknowledges that this General Release may be
revoked by Executive within seven (7) days after Executive’s execution, and it
shall not become effective until the expiration of such seven day revocation
period.  If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which Executive resides, then the revocation
period shall not expire until the next following day which is not a Saturday,
Sunday, or legal holiday.  In the event of a timely revocation by Executive,
this General Release and the Employment Agreement will be deemed null and void
and the Company will have no obligations hereunder; and

 

g.               that this General Release may not be signed prior to the third
calendar day before the last day of the Term of the Employment Agreement.   If
this General Release is signed prior to the last day of the Term of the
Employment Agreement, the Company reserves the right to have Executive ratify
the General Release on or after the last day of the Term.

 

16

--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, Executive executed the foregoing General
Release on the date indicated below.

 

 

 

George L. Nash, Jr.

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Date:

 

 

17

--------------------------------------------------------------------------------